1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, an interfering feature and a barb as set forth in claims 5-6; sintered steel rod (cl. 11) must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 12-13, the first and second semiconductor dies and the sensing element supported by the first semiconductor die and the processing circuitry supported by the second semiconductor die lack proper written description. Examiner notes that the specification mentions only one semiconductor die but applicant has not described in the specification in detail as to how the first and second semiconductor dies are mounted on the leadframe and thus in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time of filing. Note MPEP 608.01(o). Applicant does not explain by way of circuits, formulas, flow charts, program code, or any other means how these features are done. While a large disclosure is not required, a person of ordinary skill in the art must been made aware of the manner in which applicant intends the device to be used, per the requirement under 35 U.S.C. 112 which states “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.”  Merely stating where something is to be used does not sufficiently disclose to a person of ordinary skill in the art how the invention is to be utilized.

As such, the above claims lack proper written description because applicant does not reasonably demonstrate how the device operates to perform the claimed measurement.

5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 12-13, the phrases the first and second semiconductor dies and the sensing element supported by the first semiconductor die and the processing circuitry supported by the second semiconductor die are indefinite as it is vague as to how the first and second semiconductor dies structurally cooperate with other elements of the device. The structure as claimed is vague.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4,7-10,14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ararao et al. (2010/0141249) in view of AAPA (Applicants admitted prior art) or Furukawa et al. (2007/0047152).
As to claim 1, Ararao discloses a magnetic field sensor including a lead frame e.g. 12 having a first surface, a second opposing surface, and a plurality of leads e.g. 12a; a semiconductor die e.g. 10 having a first surface in which a magnetic field sensing element is disposed and a second opposing surface attached to the first surface of the lead frame; a non-conductive mold material e.g. 50 enclosing the die and at least a portion of the lead frame; a biasing means i.e. magnet 52; a mold material e.g. 56 and an element e.g. 54 in the central region (see e.g. fig. 3C). Ararao does not explicitly show the use of the coil. The use of either a permanent magnet or a coil as a biasing means for the sensor is very well known in the related art. Lohberg et al. (cl. 28; 2010/0090690) and Furukawa et al. (para 0066; 2007/0047152) show that the coil is an equivalent structure known in the art. Furukawa discloses a magnetic field detecting apparatus wherein Furukawa teaches that a magnet, an electromagnet, an electromagnetic coil or a ferromagnetic thin film formed on a substrate can be used for generating a bias magnetic field. Therefore, because these two elements i.e. coil and permanent magnet were art- recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the coil for the permanent magnet. Furthermore, AAPA is also cited to show the use of either the magnet or coil. AAPA discloses that the use of the coil or magnet is well-known in the related art (see paras 006-0008;0072;0137;0150-0153 of the instant application US PGPUB). The location of the coil (i.e. secured to the non-conductive mold material) can be determined where the maximum sensitivity would be provided. Consequently, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Ararao to use a coil as taught by AAPA or Furukawa for self- test functionality or as a back bias magnet.

    PNG
    media_image1.png
    496
    726
    media_image1.png
    Greyscale

As to claims 2-4, Ararao in view of AAPA or Furukawa discloses the sensor as described above wherein the element is a separately formed element (figs. 2C,3C) and can be formed by machining, sintering, or molding.
As to claims 7-8,10, Ararao in view of AAPA or Furukawa discloses the sensor as described above wherein the ferromagnetic material is filled in the cavity 16C (see e.g. paras 0024-0025).


As to claim 9, Ararao in view of AAPA or Furukawa discloses the sensor as described wherein the element is comprised of a non-ferromagnetic, non-conductive material (figs. 2C,3C).
As to claim 14, Ararao in view of AAPA or Furukawa discloses the sensor as described above wherein the sensing element comprises a magnetic field sensing element (see e.g. para 0056 in Ararao).
As to claims 15-16, Ararao in view of AAPA or Furukawa discloses the sensor as described above wherein the mold material is a soft or hard ferromagnetic mold material (see e.g. paras 0024-0025).

7.	As to claims 12-13, a prior art rejection has not been applied because the specification fails to provide enabling disclosure and the resulting claims do not clearly set forth the metes and bounds of the patent protection desired and are vague and indefinite. No meaningful search can be performed at this time. However, any subsequently presented claims, in definite form will be subject to rejection on art.

8.	Claims 5-6,11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858